I regret exceedingly that the rule we laid down in Pettes v. Jones, 41 N.M. 167, 66 P.2d 967, has caused so much confusion and so much concern to the bar and bench. The rule attempted to be enunciated in that case was intended to cover a very limited field. That there is a narrow limit for the application of this rule must be conceded. We attempted to point out this narrow limit in Rix et al. v. Town of Alamogordo, 42 N.M. 325,77 P.2d 765. I still believe that the rule ought to be preserved for application in the narrow field for which it was intended. That is one rule of law which would to my mind help drive from the highways of our State at night time, "one-eyed" automobiles and those cars lacking tail lights.
I still ask how it is possible for the absence of a tail light to contribute to any extent to a rear end collision between two automobiles without contributing proximately. As yet I have not received a satisfactory answer to this question.
Nevertheless, if Pettes v. Jones, supra, has caused confusion, which it seemingly has, it is better to clarify it here and now rather than to permit this confusion to confound the rule of law which I thought I preserved in my specially concurring opinion in the case of Pettes v. Jones, supra. I therefore concur in the opinion and result in this case.